 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    DEBRA CANADY,

 9                                  Petitioner,            Case No. C18-1005-JCC-MAT

10           v.
                                                           ORDER LIFTING STAY AND
11    TAMI JO AIKEN,                                       DIRECTING RESPONDENT TO FILE
                                                           ANSWER TO § 2254 PETITION
12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. On October 17, 2018, this

15   Court issued an Order granting petitioner’s request to stay and hold in abeyance her federal habeas

16   petition pending exhaustion in the state courts of her claims for federal habeas relief. (Dkt. 14.)

17   On March 21, 2019, this Court issued an Order directing petitioner to show cause why the stay

18   should not be lifted as it appeared her personal restraint proceedings had concluded in November

19   2018. (Dkt. 16.) Petitioner was advised that if she failed to timely respond to the Order to Show

20   Cause, the stay would be lifted and a briefing schedule would be established. (Id.) Petitioner has

21   not responded to the Order to Show Cause.

22   ///

23   ///

     ORDER LIFTING STAY AND DIRECTING
     RESPONDENT TO FILE ANSWER - 1
 1          Accordingly, this Court ORDERS as follows:

 2          (1)     The stay in this matter is LIFTED.

 3          (2)     Not later than July 1, 2019, respondent shall file and serve an answer to petitioner’s

 4   federal habeas petition in accordance with Rule 5 of the Rules Governing Section 2254 Cases in

 5   United States District Courts. As part of such answer, respondent shall state whether petitioner

 6   has exhausted available state remedies and whether an evidentiary hearing is necessary.

 7   Respondent shall not file a dispositive motion in place of an answer without first showing cause

 8   as to why an answer is inadequate. Respondent shall file the answer with the Clerk of the Court

 9   and serve a copy of the answer on petitioner.

10          The answer will be treated in accordance with LCR 7(d)(3). Accordingly, on the face of

11   the answer, respondent shall note it for consideration on the fourth Friday after filing. Petitioner

12   may file and serve a response not later than the Monday immediately preceding the Friday

13   designated for consideration of the matter, and respondent may file and serve a reply not later than

14   the Friday designated for consideration of the matter.

15          (3)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

16   respondent, and to the Honorable John C. Coughenour.

17          DATED this 13th day of May, 2019.

18

19                                                         A
                                                           Mary Alice Theiler
20                                                         United States Magistrate Judge

21

22

23

     ORDER LIFTING STAY AND DIRECTING
     RESPONDENT TO FILE ANSWER - 2
